Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first setting unit configured to set a motor torque command value which is a command value of a motor torque which is to be generated from the motor; a rotation speed detecting unit configured to detect a rotation speed of the motor; 
a second setting unit configured to set an armature current command value and a current phase angle command value based on the rotation speed and the motor torque command value; a
 current vector setting unit configured to set a d-axis current command value and a q-axis current command value based on the armature current command value and the current phase angle command value; and 
a drive unit configured to drive the motor based on the d-axis current command value and the q-axis current command value, 
wherein the second setting unit is configured to set the armature current command value and the current phase angle command value such that an armature current vector which is set based on the d-axis current command value and the q-axis current command value is included in an area surrounded by an armature current vector locus in maximum torque/current control and a vertical axis in a d-q coordinate system with a d-axis current on a horizontal axis and with a q-axis current on the vertical axis.
Claims 1-5 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846